
	

113 HR 4251 IH: National Traumatic Brain Injury Research and Treatment Improvement Act of 2014
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4251
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mr. Pascrell (for himself and Mr. Rooney) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Secretary of Health and Human Services, acting through the Director of the Centers
			 for Disease Control and Prevention, to establish a surveillance system
			 regarding traumatic brain injury, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the National Traumatic Brain Injury Research and Treatment Improvement Act of 2014.
		2.Findings
			(a)FindingsThe Congress finds as follows:
				(1)State data and monitoring systems provide reliable data on injury causes and risk factors, identify
			 trends in the incidence of traumatic brain injury, enable the development
			 of cause-specific prevention strategies focused on populations at greatest
			 risk, and monitor the effectiveness of such strategies.
				(2)Since 1995, when the Centers for Disease Control and Prevention published Guidelines for
			 Surveillance of Central Nervous System Injury, additional causes of
			 traumatic brain injury have emerged: military-related traumatic brain
			 injuries; sports-related concussions; traffic injuries resulting from
			 texting while driving; and increasing numbers of falls-related traumatic
			 brain injuries among older adults.
				(3)In their 2013 report, Sports-Related Concussions in Youth: Improving the Science, Changing the
			 Culture, the Institute on Medicine and the National Research Council noted
			 that there is currently a lack
			 of data to accurately estimate the incidence of sports-related concussions
			 across a variety of sports and for youth across the pediatric age
			 spectrum. The report recommended that the Centers for Disease Control and
			 Prevention establish and oversee a national surveillance system to
			 accurately determine the incidence of sports-related concussions,
			 including those in youth ages 5 to 21, taking into account Federal efforts
			 to collect information on traumatic brain injury.
				(4)Traumatic brain injury is a substantial public health problem among older persons. As the
			 population of older persons continues to grow in the United States, the
			 need to design and implement proven and cost-effective prevention measures
			 that focus on the leading causes of traumatic brain injury becomes more
			 urgent.
				(5)In order to implement this Act, the Centers for Disease Control and Prevention needs to collaborate
			 with Federal agencies reporting military-related traumatic brain injuries,
			 school systems reporting traumatic brain injuries, Medicaid and other
			 Federal programs, and State agencies.
				3.Establishing requirements to improve the research and treatment of traumatic brain injury
			(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention,
			 shall—
				(1)evaluate existing surveillance and data collections systems that track the incidence and
			 circumstances of traumatic brain injury, including concussion;
				(2)not later than 9 months after the date of enactment of this Act, submit a report to the Congress
			 outlining the findings of the evaluation under paragraph (1); and
				(3)establish a statistically sound, scientifically credible, integrated surveillance system regarding
			 traumatic brain injury, to be known as the National Traumatic Brain Injury Surveillance System.
				(b)ResearchThe Secretary shall ensure that the National Traumatic Brain Injury Surveillance System is designed
			 in a manner that facilitates further research on brain injury.
			(c)ContentIn carrying out subsection (a), the Secretary—
				(1)shall provide for the collection and storage of information (excluding personally identifiable
			 information) on the incidence and prevalence of traumatic brain injury,
			 including concussion, in the United States across the lifespan;
				(2)to the extent practicable, shall provide for the collection and storage of other available
			 information (excluding personally identifiable information) on traumatic
			 brain injury, such as information concerning demographics and other
			 information associated with the incidence of a traumatic brain injury,
			 such as—
					(A)age;
					(B)race and ethnicity;
					(C)sex;
					(D)geographic location;
					(E)history of head injury (including injury type and the approximate date of injury);
					(F)pre-existing conditions, such as learning disabilities and attention deficit hyperactivity
			 disorder; and
					(G)co-occurring issues, such as substance abuse or post-traumatic stress disorder;
					(3)to the extent practicable, shall provide for the collection and storage of information relevant to
			 analysis on traumatic brain injury, such as information concerning—
					(A)impact location on the body and nature of the impact;
					(B)qualifications of personnel making the traumatic brain injury diagnosis;
					(C)assessment tool used to make the diagnosis;
					(D)signs and symptoms consistent with a head injury;
					(E)sport or activity and the level of competition (if a sports-related activity);
					(F)use of protective equipment and impact monitoring devices; and
					(G)severity of the traumatic brain injury; and
					(4)may address issues identified during the consultation process under subsection (d).
				(d)ConsultationIn carrying out this section, the Secretary shall consult with individuals with appropriate
			 expertise, including—
				(1)epidemiologists with experience in disease surveillance or registries;
				(2)representatives of national health associations that—
					(A)focus on brain injury; and
					(B)have demonstrated experience in research, care, or patient services;
					(3)State public health agencies;
				(4)health information technology experts or other information management specialists;
				(5)clinicians with expertise in brain injury;
				(6)research scientists with experience conducting brain research or utilizing surveillance systems for
			 scientific research purposes;
				(7)medical facilities of the Department of Veterans Affairs; and
				(8)behavioral health centers.
				(e)GrantsThe Secretary may award grants to, or enter into contracts or cooperative agreements with, public
			 or private nonprofit entities to carry out activities under this section.
			(f)Coordination with other federal agenciesSubject to subsection (h), the Secretary shall make information and analysis in the National
			 Traumatic Brain Injury Surveillance System available, as appropriate, to
			 Federal departments and agencies, such as the National Institutes of
			 Health, the Health Resources and Services Administration, the Food and
			 Drug Administration, the Centers for Medicare & Medicaid Services, the Agency for Healthcare Research and Quality, the Department of Education,
			 the Department of Veterans Affairs, and the Department of Defense.
			(g)Public accessSubject to subsection (h), the Secretary shall make information and analysis in the National
			 Traumatic Brain Injury Surveillance System available, as appropriate, to
			 the public, including researchers.
			(h)PrivacyThe Secretary shall ensure that privacy and security protections applicable to the National
			 Traumatic Brain Injury Surveillance System are at least as stringent as
			 the privacy and security protections under HIPAA privacy and security law,
			 including nondisclosure of personally identifiable information.
			(i)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit a report
			 to the Congress concerning the implementation of this section. Such report
			 shall include information on—
				(1)the development and maintenance of the National Traumatic Brain Injury Surveillance System;
				(2)the type of information collected and stored in the System;
				(3)the use and availability of such information, including guidelines for such use; and
				(4)the use and coordination of databases that collect or maintain information on traumatic brain
			 injury.
				(j)DefinitionIn this Act:
				(1)National health associationThe term national health association means a national nonprofit organization with chapters, other affiliated organizations, or networks
			 in States throughout the United States.
				(2)HIPAA privacy and security lawThe term HIPAA privacy and security law has the meaning given to that term in section 3009 of the Public Health Service Act (42 U.S.C.
			 300jj–19).
				(3)Personally identifiable informationThe term personally identifiable information means information which can be used to distinguish or trace an individual’s identity (such as
			 their name, social security number, or biometric records) either alone or
			 when combined with other personal or identifying information which is
			 linked or linkable to a specific individual (such as date of birth, place
			 of birth, and mother’s maiden name).
				(4)SecretaryThe term Secretary means the Secretary of Health and Human Services.
				(5)SurveillanceThe term surveillance means the ongoing, systematic collection, analysis, interpretation, and dissemination of data
			 (other than personally identifiable information) regarding a
			 health-related event for use in public health action to reduce morbidity
			 and mortality and to improve health.
				(6)Traumatic brain injuryThe term traumatic brain injury means an injury to the head arising from blunt or penetrating trauma or from acceleration or
			 deceleration forces associated with one or more of the following:
			 decreased level of consciousness, amnesia, objective neurologic or
			 neuropsychological abnormalities, skull fractures, diagnosed intracranial
			 lesions, or head injury listed as a cause of death in the death
			 certificate.
				(k)Authorization of appropriationsTo carry out this Act, there are authorized to be appropriated such sums as may be necessary.
			
